 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ASHLEY VOAG, et al.,

 9                             Plaintiffs,                Case No. C19-1588-MJP

10          v.                                            ORDER DIRECTING PLAINTIFF TO
                                                          SUBMIT IN FORMA PAUPERIS
11   MICHELLE FISH, et al.,                               APPLICATION

12                             Defendants.

13

14          This is a complaint for violation of civil rights by pro se Plaintiffs Ashley Voag and

15   Joseph Beading. (Dkt. # 1-1.) Plaintiff Ashley Voag submitted an application to proceed in

16   forma pauperis (“IFP”) on October 4, 2019. (Dkt. # 1.) On October 8, 2019, the Clerk of the

17   Court sent Plaintiffs a letter advising that Plaintiff Joseph Beadling must also submit an IFP

18   application by October 28, 2019. (Dkt. # 2.)

19          To date, Plaintiff Beadling has neither submitted an IFP form nor paid the requisite filing

20   fee. Accordingly, Plaintiff Beadling is directed to pay the $400.00 filing fee or submit an IFP

21   application by no later than November 8, 2019. Plaintiff Beadling is advised that failure to do so

22   will result in a recommendation that Plaintiff Beadling be dismissed from this action.

23



     ORDER DIRECTING PLAINTIFF TO SUBMIT IN
     FORMA PAUPERIS APPLICATION - 1
 1          The Clerk is directed to send a copy of this Order to Plaintiffs and the Honorable Marsha

 2   J. Pechman. The Clerk is further directed to send Plaintiff Beadling another copy of the IFP

 3   application approved for use in this district.

 4          Dated this 30th day of October, 2019.


                                                         A
 5

 6                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING PLAINTIFF TO SUBMIT IN
     FORMA PAUPERIS APPLICATION - 2
